Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species for human, CSF, europium, 4B12, 11A5 and LB509 antibodies in the reply filed on 6/24/2020 is acknowledged.  The traversal is on the ground(s) that claim 1 was found novel by the international search committee.  This is not found persuasive because the method of measuring a biomarker, like -synuclein and its phosphorylated version, simultaneously is a known assay and is not novel in view of the Escaron et al., 2013 poster (7/24/2020 PTO-892) as discussed below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 41 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/24/2020.
Claims 1-4, 6-8, 10, 36-40 and 43 are under consideration in the instant Office action.
Withdrawn Rejections
The rejection of claims 1, 9 and 30 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the 
The rejection of claims 1-4, 6-9, 11, 22, 36-40 and 43 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the newly amended claims now requiring specific antibodies. A new 112 rejection is set forth below in view of the newly amended claim 1.
The rejection of claims 1-4, 6-8, 36-40 and 43 under 35 U.S.C. 103 as being unpatentable over Mollenhauer 2014 in view of Escaron et al., 2013 poster and AlphaPlex Assay development Guide 2015 is withdrawn in view of the newly amended claims now requiring specific antibodies.

New Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8, 10, 36-40 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement 
It is apparent that the CDRS of the antibody 11A5 deposited under ATCC Accession No. PTA-8222 is required to practice the claimed invention.  As such the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the 11A5 antibody. The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public. The 11A5 antibody is not readily available to the public since it is not available for sale as are the other required antibodies of claim 1. There is no disclosed CDRs except for the ATCC Accession No. of the claimed 11A5 antibody and therefore, there is no available antibody 11A5 that is required to perform the method. It is noted that Applicants have deposited biological material but there is no indication in the specification as to public availability. Therefore, a deposit at a recognized depository may be made to obviate this rejection. 
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific hybridomas have been deposited under the 
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and 
(e) the deposit will be replaced if it should ever become inviable. Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.  A statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit is further required, that states that the 

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10, 36-40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Mollenhauer 2014 (7/24/2020 PTO-892),Escaron et al., 2013 poster (7/24/2020 PTO-892) and AlphaPlex Assay development Guide 2015 (7/24/2020 PTO-892) in view of Ballard et al., 2010 (7/24/2020 PTO-892) and Schenk et al., US2008/0014194 (7/24/2020 PTO-892).
Mollenhauer teaches that -synuclein is a biomarker for Parkinson’s disease and is quantifiable in CSF (see S76, 2nd column, 1st paragraph and top of 1st column in page S77) as required in instant claims 1, 6, 40 and 43. Mollenhauer teaches that -synuclein quantification in extracellular fluids reflect the disease state and disease rate (severity) but that this has been hampered by detection methods (see S76, 2nd column, 2nd paragraph and top of 1st column in page S77) as required in instant claims 1 and 6. Mollenhauer teaches that phosphorylated -synuclein at S129 is also detectable in CSF and is correlated with disease progression or severity (see page S77, 2nd column, 3rd paragraph) as required in instant claims 1, 41 and 43. Mollenhauer does not teach the instantly claimed duplex method or antibodies of claim 1 and 10.
Escaron teaches a duplex method that can measure concurrently the total tau and phosphorylated tau species in the same sample using a homogenous bead based technology where in the beads as AlphaLISA Acceptor beads conjugated with various anti-tau antibodies (see 1st column, Abstract) as required in instant claims 1, 36 and 37. Escaron teaches using a streptavidin donor bead with a biotin anti-total tau antibody and two acceptor beads with different emissions, including europium (Eu, 615nm) with an anti-total tau antibody and anti-phosphorylated tau antibody. Escaron teaches using a 680nm laser to excite the donor beads and singlet oxygen molecules will be released and chemiluminescent event will occur and result in emission of light by the acceptor beads (see 2nd column, Assay principle) and meets the requirements of instant claims 1-4, 6-8, and 36-40. While Escaron teaches measuring total tau and phosphorylated tau simultaneously in the same sample Escaron does not specifically teach measuring -synuclein and its phosphorylated species.
-synuclein and its phosphorylated species in a duplex assay.
None teach the specially required -synuclein antibodies of claims 1 and 10.
Ballard teaches using 4B12 antibody to measure total -synuclein in CSF sample and that this is a good biomarker in the early stage of Parkinson’s disease (see page 324, 2nd Colum and Table 2 and page 325) as required in instant claims 1 and 10. Ballard does not teach measuring -synuclein and its phosphorylated species in a duplex assay.
Schenk teaches using the 11A5 antibody to bind the s129 phosphorylated -synuclein and the LB509 to bind total -synuclein (see paragraphs 105, 219, 293, and Table 5) and meets the requirements of instant claims 1 and 10. Schenk teaches quantifying the total -synuclein (see paragraph 219) but does not does not teach measuring -synuclein and its phosphorylated species in a duplex assay.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Mollenhauer, Escaron and AlphaPlex, Ballard and Schenk. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Mollenhauer teaches that -synuclein quantification in extracellular fluids reflect the disease state and disease rate (severity) but that this has been hampered by detection methods (see S76, 2nd column, 2nd paragraph and top of 1st column in page S77) and would motivate one to use the method taught by Escaron and AlpaPlex because it simultaneously quantifies the total protein and the modified protein in the same small sample volume. One of ordinary skill in the art would be motivated to use the Alpha assay system since it have been shown to be accurate in quantification and simple to use. Further, one ordinary skill in the art would determine the best order of measuring the acceptor bead reading through routine optimization of the method (see MPEP § 2144.05).  The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because there are known -synuclein antibodies that target the epitopes with and without phosphorylation in -synuclein as shown by the references Ballard and Schenk. One ordinary skill in the art would be able to determine the specific -synuclein antibodies for quantification of -synuclein through routine optimization of the method (see MPEP § 2144.05).   The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive. Applicant arguers that there are unexpected results because the specifically claimed method which detects pS129 human -synuclein has a lower detection limit (LDL) of 0.3pg/ml in a duplex assay and was not obvious because the st column, 3rd paragraph. This clearly shows that the prior art is aware of the benefits of and AlphaLISA immunoassay as highly sensitive assay and improved LDL in comparison to other immunoassays like an ELISA. Therefore, there is no unexpected results since the improvement of LDL is one of the benefits of the AlphaLISA immunoassay, the same immunoassay of the instant claims.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649